                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
AARON MUSARRA DAVIS,

                         Plaintiff,
      v.                                          Case No. 18-cv-940-pp

CORRECT CARE SOLUTIONS,

                        Defendant.
______________________________________________________________________________

    ORDER REQUIRING PLAINTIFF EITHER TO SHOW CAUSE FOR HIS
    FAILURE TO RESPOND TO DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT OR TO RESPOND TO THAT MOTION AND GRANTING MOTION
                  TO RESTRICT DOCUMENT (DKT. NO. 38)
______________________________________________________________________________

      On May 15, 2019, the defendant filed a motion for summary judgment.

Dkt. No. 35. The plaintiff’s opposition brief and supporting documents were

due on June 14, 2019. See Civil L.R. 56(b)(2) (E.D. Wis.). As of the date of this

order, the court has not received a response from the plaintiff. On June 24,

2019, the defendant filed a reply brief requesting that the court grant its

motion for summary judgment and dismiss this case with prejudice. Dkt. No.

42 at 3.

      When the plaintiff filed his case over a year ago, he was in custody at

Dodge Correctional Institution. Dkt. No. 1. The court screened the original

complaint. Dkt. No. 10. The plaintiff filed an amended complaint; by that time,

he was in the Oneida County Jail. Dkt. No. 11 at 1. The court screened the

amended complaint, dkt. no. 12, the defendant answered the amended

complaint, dkt. no. 17, and the court issued a scheduling order, dkt. no. 19.


                                        1
Five days after the court issued its scheduling order, the court received notice

from the plaintiff that he had been moved to the Fox Lake Correctional

Institution. Dkt. No. 20.

      Two weeks later, the court received from the plaintiff a “response” to the

defendant’s affirmative defenses. Dkt. No. 21. Along with that document, he

filed a cover letter, advising the court that he was going to be searching for a

lawyer to help him through the “legal quagmire” that he found himself in. Dkt.

No. 21-1. He ended the letter by asking to be allowed to attempt to find a

lawyer. Id. The court did not respond to this letter—the court received it on

December 3, 2018, and the deadline for the parties to complete discovery was

not until March 15, 2019. The plaintiff had over three months to try to find a

lawyer to help him.

      On March 11, 2019, the defendant asked the court to dismiss the case

because the plaintiff had not responded to its discovery demands. Dkt. No. 23.

In the alternative, the defendant asked the court to set a deadline by which the

plaintiff had to respond to those demands. Id. A week later, the plaintiff filed a

motion asking the court to appoint a lawyer to represent him. Dkt. No. 28. He

indicated that he couldn’t respond to the discovery demands because he didn’t

have the information necessary to do so. He said he’d been trying to get a

lawyer to represent him (he mentioned the particular lawyer), but said that he

had not gotten a response from that lawyer. He asked the court not to dismiss

his case, but to give him a lawyer. Id. He advised the court that he was going to

be released soon and provided an address for his mail. Id. Finally, he attached


                                         2
a letter from one lawyer, indicating that that firm could not represent the

plaintiff. Id. at 2.

       The court, in response to the defendant’s request, extended the discovery

deadline to April 26, 2019. Dkt. No. 27. On May 15, 2019, the court denied the

plaintiff’s motion to appoint counsel—explaining why it was doing so—but it

extended the discovery deadline to August 30, 2019 and the summary

judgment deadline to September 30, 2019. Dkt. No. 34. The court issued that

order at about 9:30 a.m.; at 2:30 p.m. that day the defendant filed its motion

for summary judgment. Dkt. No. 35.

        The plaintiff was released from prison on March 26, 2019.

https://appsdoc.wi.gov/lop/detail.do. The court has been using the mailing

address he provided. Perhaps the plaintiff has not responded to the summary

judgment motion because, given the court’s May 15, 2019 order extending

deadlines, he thought he didn’t have to respond until the fall of 2019. Perhaps

he hasn’t responded because, as he’s told the court, without a lawyer, he isn’t

sure what to do. The court does not know. The court hasn’t heard anything

from the plaintiff since May 1, 2019—two months ago.

       The court will give the plaintiff the opportunity to either explain why he

has not responded to the defendant’s summary judgment motion, or to file his

opposition response. If the court does not receive either an explanation or the

actual response by the date the court sets below, the court the court will

conclude that the plaintiff doesn’t want to continue with the case, and will

dismiss it without prejudice and without further notice to the plaintiff. See Civil


                                         3
L.R. 41(c) (“Whenever it appears to the Court that the plaintiff is not diligently

prosecuting the action . . . the Court may enter an order of dismissal with or

without prejudice. Any affected party may petition for reinstatement of the

action within 21 days.”)

      On the same day that the defendant filed its motion for summary

judgment, it also filed a motion to restrict a document pursuant to Local Rule

79(d), because it contains private medical information. Dkt. No. 38. The court

will grant that motion.

      The court ORDERS that by the end of the day on July 22, 2019, the

plaintiff must file either an explanation of why he has not responded to the

defendant’s motion for summary judgment, or his actual response. The court

ORDERS that the plaintiff must file one or the other of these documents in

time for the court to receive it by the end of the day on July 22, 2019. If the

court does not receive one or the other of those documents by the end of the

day on July 22, 2019, the court will dismiss this case without prejudice based

on the plaintiff’s failure to diligently pursue it.

      The court GRANTS the defendant’s motion to restrict document. Dkt. No.

38. The court ORDERS that the Clerk of Court shall restrict the document at

Dkt. No. 39-1 to viewing by the court and the parties.

      Dated in Milwaukee, Wisconsin this 2nd day of July, 2019.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge
                                           4
